Case 3:19-cv-00201-JPG-RJD Document 4 Filed 02/15/19 Page 1 of 7 Page ID #11



              IN THE UNITED STATES DISTRICT COURT FOR THE 

                      SOUTHERN DISTRICT OF ILLINOIS 


JOHN MARK DEVOUS 


             Plaintiff,

      vs.                                  Case No.:

MEDTRONIC USA, INC.,
MEDTRONIC, INC., MEDTRONIC
MINI MED, INC., MINI MED
DISTRIBUTION, INC.

             Defendants.

                                  COMPLAINT

      NOW COMES the Plaintiff, John DeVous, by and through his attorneys,

Howerton, Dorris, Stone & Lambert, and for his Complaint, states:

                                  JURISDICTION

   1. John DeVous is an adult citizen of the state of Illinois living at all times

relevant in Equality, Illinois.

   2. Defendant Medtronic, Inc. is a foreign corporation organized and existing

under the laws of Minnesota with its principal place of business at 710 Medtronic

Parkway, Minneapolis, MN 55432.

   3. Defendant Medtronic USA, Inc. is a foreign corporation organized and

existing under the laws of Minnesota with its principal place of bu~iness at 710

Medtronic Parkway, Minneapolis, MN 55432.

   4. Defendant Medtronic Mini Med, Inc. is a foreign corporation organized and

existing under the laws of Delaware with its principal place of business at 18000

Devonshire Street, Northridge, CA 91325.

                                   Page 10f7
Case 3:19-cv-00201-JPG-RJD Document 4 Filed 02/15/19 Page 2 of 7 Page ID #12




   5. Defendant Mini Med Distribution, Inc. is a foreign corporation organized

and existing under the laws of Delaware with its principal place of business at

18000 Devonshire Street, Northridge, CA 91325.

   6. This Court has diversity jurisdiction pursuant to 28 U.S.C. §1332 because

the amount in controversy exceeds $75,000.00 exclusive of interest and costs

and this case is between citizens of different states.

   7. 	Venue is proper in this Court pursuant to 28 U.S.C. §1391. 


                                         FACTS 


      1.     John DeVous was injured as a result of a defective Medtronics

product, which occurred in his home in Equality, Illinois on August 30, 2017.

      2.     On and prior to August 30, 2017 John DeVous used a Medtronic

Mini Med model 630G insulin pump to deliver insulin into his bloodstream to

treat his diabetes.

      3.     The model 630G Medtronic Mini Med Insulin Pump works in

conjunction with Medtronic Mini Med Quick Set Paradigm infusion components,

which when coupled with the pump, delivers insulin into its intended users.

      4.     The Defendants designed, manufactured, marketed and distributed

the 630G pump and the Mini Med Quick Set Paradigm infusion components to

deliver insulin from an insulin pump to a diabetes patient in a measured and

safe amount.

      5.    The Mini Med Quick Set Paradigm infusion components consist of a

membrane through which insulin passes from the pump reservoir into




                                    Page 2 of 7
Case 3:19-cv-00201-JPG-RJD Document 4 Filed 02/15/19 Page 3 of 7 Page ID #13



disposable plastic tubes which then transport the insulin into the patient's body

in a measured and safe amount.

      6.      Prior to August 30, 2017, Defendants became aware of problems

with certain lots of the Medtronic Mini Med Quick Set Paradigm infusion

components, the problem being the over delivery of insulin.

      7.      Prior to August 30, 2017, John DeVous received shipments of the

defective Medtronic Mini Med Quick Set Paradigm infusion components from

Defendants.

      8.      On August 30, 2017, at his home in Equality, Illinois, John DeVous

changed out the infusion components he had been using with the defective

Medtronic Mini Med Quick Set Paradigm infusion components.

      9.      Following the change to the defective Medtronic Mini Med Quick Set

Paradigm infusion components, the pump, in combination with the defective

Mini Med Quick Set Paradigm infusion components, delivered an overdose of

insulin into John DeVous's body.

      10.     The overdose of insulin caused John DeVous to suffer severe

hypoglycemia.

      11.     The severe hypoglycemia caused John DeVous to have a seizure.

      12.     The seizure resulted in physical harm, including a dislocation of his

shoulder and fracture of his arm.

      13.     The   membrane     of Medtronic     Mini   Med   Paradigm   infusion

component that John DeVous was using on August 30, 2017 failed to work as



                                    Page 3 of 7
Case 3:19-cv-00201-JPG-RJD Document 4 Filed 02/15/19 Page 4 of 7 Page ID #14



designed, in that it permitted insulin to be over delivered from the pump's

reservoir through the membrane and into his body.

      14.   Prior to August 30,2017, John DeVous did not know that Mini Med

Quick Set Paradigm infusion components shipped to him for use with his

Medtronic 630G insulin pump were defective such that when used in

conformance with the Defendant's instructions he was at risk of over delivery of

insulin which could lead to a hypoglycemic episode and injury.

      15.   On September 7, 2017 Medtronic issued an urgent medical device

recall regarding Medtronic Mini Med Infusion Sets.

      16.   The Medtronic Mini Med Paradigm infusion components at issue

were subsequently recalled by Defendants on September 7, 2017 due to the

defective membrane condition described herein.

      17.   The recall notice states that "Medtronic has become aware of recent

reports of potential over delivery of insulin shortly after an infusion set change."

Medtronic's recall further notes it has received reports of hypoglycemia requiring

medical attention related to this issue, which Medtronic can see it is going to

result in "hypoglycemia, and in extreme cases, death."

      18.   The recall notice states that this problem is caused by fluid blocking

the infusion set membrane during the priming/fill tubing process which prevents

the infusion set from working properly.       The result can be fast delivery of

overdoses of insulin.




                                    Page 40f7
Case 3:19-cv-00201-JPG-RJD Document 4 Filed 02/15/19 Page 5 of 7 Page ID #15



      19.   The recall notice also announces that Medtronic had an alternative

infusion set design which contains a "new and enhanced membrane material

that significantly reduces the risk."

      20.   Over delivery of insulin      IS   a serious health risk and poses an

unreasonable risk of harm to its users.

      21.   The over delivery of insulin into John DeVous occurred because of

the defect and circumstances described by Medtronic in its recall materials.

                                        COUNT I

      22. At all times relevant to the Complaint, the Defendants were in the

business of designing, manufacturing, marketing, testing, labeling, selling

and/ or distributing Medtronic Mini Med Paradigm infusion components.

      23. The Medtronic Mini Med Paradigm infusion components shipped to

John DeVous were defective and unreasonably dangerous at the time they left

Defendants control.

      24. The defective and unreasonably dangerous conditions existed when

Defendants sold the product.

      25. The defective and unreasonably dangerous conditions existed when

John DeVous received the product.

      26.   As a direct and proximate result of the unreasonably dangerous

condition of the Medtronic Mini Med Paradigm infusion components, John




                                    Page 5 of 7
Case 3:19-cv-00201-JPG-RJD Document 4 Filed 02/15/19 Page 6 of 7 Page ID #16



DeVous was injured, experienced pain, suffering, disability, disfigurement, loss

of income, loss of a normal life and medical expense.

      WHEREFORE, John DeVous prays for Judgment against Defendants,

plus cost of suit.

                                                               E & LAMBERT


                                  By:____~~~~~~~~~-----------
                                         e    n       ne, #6204573
                                       sstoneCd;hdslawfirm.com


                                      COUNT II
                     Negligence and Willful and Wanton Misconduct

      27. Prior to August 30,2017, Defendants knew their Medtronic Mini Med

Paradigm infusion components were unreasonably dangerous and defective

when used as designed and directed because of the membrane defects described

herein and in Medtronic's recall materials.

      28.    Prior to August 30, 2017, Defendants had a dutY to exerCIse

reasonable care to warn, issue recalls, and/ or otherwise act with dispatch to

protect its customers from the life-threatening defect described herein.

      29. Defendants breached their duties, in that they:

             a. 	f ailed to timely inform users including John DeVous of the defect;

             b. failed 	 to   timely   implement    and   execute   cm"rective   and

                preventative actions to eliminate injuries;



                                       Page 6 of7
Case 3:19-cv-00201-JPG-RJD Document 4 Filed 02/15/19 Page 7 of 7 Page ID #17



            c. 	 continued to promote and market the product despite knowledge

               that its defective components could cause serious injury and

               even death;

            d. 	 acted with conscious indifference and utter disregard to the harm

               its defect might cause.

      30. As a direct and proximate result of these negligent and willful and

wanton acts, John DeVous was injured, experienced pain, suffering, disability,

disfigurement, loss of income, loss of a normal life and medical expense.

      WHEREFORE, John DeVous prays for Judgment against defendants,

compensatory and punitive damages, plus cost of suo .

                                                                      BERT


                               BY:~~=r--7-~~~~~----~~------
                                                  . tone, #62045 3
                                           (?i'hdslawfirm.com




Howerton, Dorris, Stone & Lambert
300 West Main Street
Marion, IL 62959
P: 	 618-993-2616
F: 	 618-997-1845
Attorneys for Plaintiff

                                  Page 70f7
